Title: To Benjamin Franklin from John Hunter, 17 June 1756
From: Hunter, John
To: Franklin, Benjamin



Dear Sir
New York June the 17th: 1756
I have the pleasure of Advising you of the Safe Arrivall of Genl. Abercrombie, with the Transports, Except Two, who they parted with in a very Dark Night, Not a Man Sick among those that are Arrivd. The Tents &c. being all on Board the ships not Arrivd it is Said the Troops are to be Landed this Day.
The German Officers Came in the Last Pacquett, and are all Coming to your city to Recruit.
The Man of War with the cash is not yet Arrivd which Obliges us to Send the Bearer for as much as our freinds can possibly Supply us with, I have great hopes that you can Send me cash for the Bill I troubled you with by the Bearer Mr. Vincent. Mrs: Hunter Joins me in our Best complyments and I am always Dear Sir Your Obligd and Affectionate humble Servant
Jno. Hunter


If you have Disposd of the Last Bill Be pleasd to Say If more would Sell on the Like Terms.
It was beleivd that Lord Louden would Sail about a Fortnight After this Fleet. If so he may be Expected Every hour.
To Prevent an oppertunity being Lost for want of a Bill I have herewith Inclosd one of two Thousand pounds.

 Addressed: To / Colo: Benjn: Franklin / Philaa / by the Favr. of / Mr. Vincent